                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                 CR 99-123-BLG-SPW


                          Plaintiff,
                                           ORDER
           vs.



 JAMES MICHAEL GUNDERSON,

                          Defendant.




      Pending before the Court is the Defendant's Unopposed Motion to Continue

Revocation Hearing(Doc. 121)on the grounds that Mr. Gunderson has been

recently indicted(CR-21-44-BLG-SPW), which is the basis for the supervised

release violation.   Therefore,

      IT IS HEREBY ORDERED that the revocation hearing currently set for July

22,2021 at 1:30 p.m., is VACATED.

      IT IS FURTHER ORDERED that the revocation proceedings are STAYED

pending the resolution of CR 21-44-BLG-SPW.

                                       1
